DETAILED ACTION
Claims status
In response to the application filed on 01/06/2021, claims 1-30 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 11 rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by  (Zhang et al. “User Preference Aware Caching Deployment for D2D Caching Network” Published on December 4th of 2017, and the NPL is also attached in the IDS provided by the Applicant).
Regarding claim 1; Zhang discloses a first wireless device configured to communicate with a second wireless device (See Fig. 1: D2D Caching network for D2D users. See Page 228, Col. 1, Lines 59-63) the first wireless device comprising processing circuitry configured to: 
determine to cache a first file of a plurality of files (See Fig. 1: Content caching in the D2D networks using caching deployment algorithm. Abstract) based at least in part on maximizing a mean log utility associated with the second wireless device (See Fig. 1: based on logarithmic utility maximization, the caching deployment and the cache space allocation is formulated. Abstract. See also Page 227, Col. 1, Lines 48-56, and see also Section IV heading B. Log Utility and Cache Space Allocation.)
Note: See the highlighted portion of the Abstract shown in below:

    PNG
    media_image1.png
    410
    1044
    media_image1.png
    Greyscale

Regarding claim 11; Zhang discloses a method implemented by a first wireless device configured to communicate with a second wireless device (See Fig. 1: D2D Caching network for D2D users. See Page 228, Col. 1, Lines 59-63), the method comprising: 
determine to cache a first file of a plurality of files (See Fig. 1: Content caching in the D2D networks using caching deployment algorithm. Abstract) based at least in part on maximizing a mean log utility associated with the second wireless device (See Fig. 1: based on logarithmic utility maximization, the caching deployment and the cache space allocation is formulated. Abstract. See also Page 227, Col. 1, Lines 48-56).


Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by  Bennis et al. (US 2017/0019495 A1).
Regarding claim 1; Bennis discloses a first wireless device configured to communicate with a second wireless device (See Fig. 5s: the UE to UE, i.e., D2D, communication. ¶. [0064]) the first wireless device comprising processing circuitry configured to: 
determine to cache a first file of a plurality of files (See Fig. 2 and step 204: the D2D cluster caching for the popular data contents. ¶. [0062]) based at least in part on maximizing a mean log utility associated with the second wireless device (See Fig. 2: the caching the popular data content to UE 311-315 for transferring the popular data to the respective UE for storage efficiently. ¶. [0048] and ¶. [0080]).

Regarding claim 11; Bennis discloses a method implemented by a first wireless device configured to communicate with a second wireless device (See Fig. 5s: the UE to UE, i.e., D2D, communication. ¶. [0064]), the method comprising: 
determine to cache a first file of a plurality of files (See Fig. 2 and step 204: the D2D cluster caching for the popular data contents. ¶. [0062]) based at least in part on maximizing a mean log utility associated with the second wireless device (See Fig. 2: the caching the popular data content to UE 311-315 for transferring the popular data to the respective UE for storage efficiently. ¶. [0048] and ¶. [0080]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-9, and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over (Zhang et al. “User Preference Aware Caching Deployment for D2D Caching Network” Published on December 4th of 2017, and the NPL is also attached in the IDS provided by the Applicant) in view of Bennis et al. (US 2017/0019495 A1).
Regarding claims 2 and 12; Zhang discloses the method wherein the mean log utility is based at least in part on: 
a probability of the second wireless device associating with the first wireless device to request the first file from the first wireless device (See Fig. 1: the D2D caching network to maximize the probability of successful content delivery. Applying under the BRI, the D2D communication can be analyzed as the communication between first wireless device and the second wireless device. See Page 227, Col. 2, Lines 48-55).
Even though Zhang teaches the method of determining the probability of storing the individual data content to optimize the caching policies, Zhang doesn’t explicitly discuss the second device to request the data file to the network node.
However, Bennis discloses the second wireless device associating with a network node to request the first file from the network node (Bennis: See Fig. 5A and in step 502, the UE 312, i.e., the second wireless device, places a request to the SBS 300 to download the video file 400 from the core network 310. ¶. [0063]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the second wireless device associating with a network node to request the first file from the network node as taught by Bennis to have incorporated in the system of Zhang, so that it would provide savings in bandwidth and more efficient resource allocation but also support efficient data transfer. ¶. [0080].

Regarding claims 3 and 13; Zhang discloses the method wherein the mean log utility associated with the second wireless device is based at least in part on: 
a first mean log utility of the second wireless device associating with the first wireless device (Zhang: See under Section III “System Model” and the logarithmic utility maximization for storage capacity of D2D network. See Abstract and see the Equation (1) provided in page 228 and Col. 2 for the data rate user n’ to user n.); and 
a second mean log utility of the second wireless device associating with a network node (See the Equation 2 for mean log for serving the date rate from BS to User n. Page 228, Col. 2).
Notes: the cited equations are presented in below:

    PNG
    media_image2.png
    455
    616
    media_image2.png
    Greyscale

Regarding claims 4 and 14; Zhang in view of Bennis discloses the method wherein the processing circuitry is further configured to determine caching probabilities for the plurality of files, each caching probability corresponding to a probability of a file being requested by the second wireless device (Bennis: See Fig. 5A and in step 502, the UE 312, i.e., the second wireless device, places a request to the SBS 300 to download the video file 400 from the core network 310. ¶. [0063]).

Regarding claims 5 and 15; Zhang in view of Bennis discloses the method wherein the determination to cache the first file of the plurality of files is based at least in part on spatial statistics of a network (Bennis: the SBS 300 may determine the popular data content 400. It is known e.g. from statistical analysis, that users of the SNC 302 tend to value highly recommended contents by friends or people with similar interests and are also likely to recommend it. ¶. [0049]).

Regarding claims 6 and 16; Zhang discloses the method wherein the spatial statistics include at least one of a density of the network and allocated spectrum.  (Zhang: constructing the optimization problem as the function of caching index and cache space allocation. Page 230, Col. 1, Lines 1-8). 

Regarding claims 7 and 17; Zhang discloses the method wherein the spatial statistics include a requesting probability of the first file and respective densities of a network node, the first wireless device and second wireless device (Zhang: Section IV “Cache Utility Function”. Page 229 and Col. 1).

Regarding claims 8 and 18; Zhang discloses the method wherein the first file that is determined to be cached has a lower probability of being requested than at least one other file of the plurality of files that is not cached. (Zhang: Section IV “Cache Utility Function”. Page 229 and Col. 1).

Regarding claims 9 and 19; Zhang discloses the method wherein the processing circuitry is further configured to receive a spectrum allocation based at least in part on the maximizing of the mean log utility (Zhang: Section IV “Cache Utility Function”. Page 229 and Col. 1).


Claims 21-22, 24-25, 26-27, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Bennis et al. (US 2017/0019495 A1) in view of (Zhang et al. “User Preference Aware Caching Deployment for D2D Caching Network” Published on December 4th of 2017, and the NPL is also attached in the IDS provided by the Applicant).
Regarding claim 21; Bennis discloses a network node configured to communicate with a first wireless device, the network node comprising processing circuitry configured to: 
receive an indication whether the first wireless device is to cache a first file of a plurality of files based at least in part on maximizing a mean log utility associated with a second wireless device (See Fig. 5s; at step 502, the UE 312 to send a request to the SBS 300, i.e., network node, for caching and determining the cached file in the UE(s). In D2D cluster 304, the data contents are associated with the UE 311 and UE312. ¶. [0063]-0064]); and 
perform spectrum allocation based at least in part on the received indication (See Fig. 5s: In step 504, the SBS 300 for allocating D2D radio resources to the UEs 311, 312. ¶. [0064]).
Even though, Bennis teaches the method receiving the request for data content for caching from the UE 312, and allocating D2D radio resources, Bennis doesn’t explicitly describe the process is based on maximizing a mean log utility.
However, Zhang discloses the process is based on maximizing a mean log utility (See Fig. 1: based on logarithmic utility maximization, the caching deployment and the cache space allocation is formulated. Abstract. See also Page 227, Col. 1, Lines 48-56, and see also Section IV heading B. Log Utility and Cache Space Allocation.)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide maximizing a mean log utility as taught by Zhang to have incorporated in the system of Bennis, so that it would provide to relax the logarithmic utility maximization problem, and obtain a low complexity near-optimal solution via a dual decomposition method. (Zhang: Abstract).

Regarding claim 22; Bennis discloses the network node wherein the indication includes an indication of a caching metric (Bennis: Utilizing the indications of at least one of the centrality metrics, the SBS 300 may derive the communication probability between any two user nodes i and j, which can also be seen as the weight of the link between user i and user j. ¶. [0045]); and 
if the caching metric is a positive value (Zhang: the BS to determine if Xm,n > 0. See page 232 and Algorithm 1: Near-Optimal algorithm), the spectrum is allocated to cellular communications and device-to-device communications between the first and second wireless devices (Bennis: Allocation of users to data contents. ¶. [0059]).

Regarding claim 24; Bennis discloses the network node wherein the indication is based at least in part on spatial statistics associated with of a network (Bennis: ¶. [0049]).

Regarding claim 25; Zhang discloses the network node wherein the spatial statistics include at least one of: a density of the network (Zhang: See Abstract for Network Proximity-based cluster).

Regarding claim 21; Bennis discloses a network node configured to communicate with a first wireless device, the network node comprising processing circuitry configured to: 
receive an indication whether the first wireless device is to cache a first file of a plurality of files based at least in part on maximizing a mean log utility associated with a second wireless device (See Fig. 5s; at step 502, the UE 312 to send a request to the SBS 300, i.e., network node, for caching and determining the cached file in the UE(s). In D2D cluster 304, the data contents are associated with the UE 311 and UE312. ¶. [0063]-0064]); and 
perform spectrum allocation based at least in part on the received indication (See Fig. 5s: In step 504, the SBS 300 for allocating D2D radio resources to the UEs 311, 312. ¶. [0064]).
Even though, Bennis teaches the method receiving the request for data content for caching from the UE 312, and allocating D2D radio resources, Bennis doesn’t explicitly describe the process is based on maximizing a mean log utility.
However, Zhang discloses the process is based on maximizing a mean log utility (See Fig. 1: based on logarithmic utility maximization, the caching deployment and the cache space allocation is formulated. Abstract. See also Page 227, Col. 1, Lines 48-56, and see also Section IV heading B. Log Utility and Cache Space Allocation.)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide maximizing a mean log utility as taught by Zhang to have incorporated in the system of Bennis, so that it would provide to relax the logarithmic utility maximization problem, and obtain a low complexity near-optimal solution via a dual decomposition method. (Zhang: Abstract).


Regarding claim 22; Bennis discloses the network node wherein the indication includes an indication of a caching metric (Bennis: Utilizing the indications of at least one of the centrality metrics, the SBS 300 may derive the communication probability between any two user nodes i and j, which can also be seen as the weight of the link between user i and user j. ¶. [0045]); and 
if the caching metric is a positive value (Zhang: the BS to determine if Xm,n > 0. See page 232 and Algorithm 1: Near-Optimal algorithm), the spectrum is allocated to cellular communications and device-to-device communications between the first and second wireless devices (Bennis: Allocation of users to data contents. ¶. [0059]).

Regarding claim 24; Bennis discloses the network node wherein the indication is based at least in part on spatial statistics associated with of a network (Bennis: ¶. [0049]).

Regarding claim 25; Zhang discloses the network node wherein the spatial statistics include at least one of: a density of the network (Zhang: See Abstract for Network Proximity-based cluster).
[Office’s Note: Because of the alternative claim language such as “at least one of”, only one of the alternative limitations has been analyzed by the examiner].

Regarding claim 26; Bennis discloses a method implemented a network node configured to communicate with a first wireless device, the method comprising:
receiving an indication whether the first wireless device is to cache a first file of a plurality of files based at least in part on maximizing a mean log utility associated with a second wireless device (See Fig. 5s; at step 502, the UE 312 to send a request to the SBS 300, i.e., network node, for caching and determining the cached file in the UE(s). In D2D cluster 304, the data contents are associated with the UE 311 and UE312. ¶. [0063]-0064]); and 
performing spectrum allocation based at least in part on the received indication (See Fig. 5s: In step 504, the SBS 300 for allocating D2D radio resources to the UEs 311, 312. ¶. [0064]).
Even though, Bennis teaches the method receiving the request for data content for caching from the UE 312, and allocating D2D radio resources, Bennis doesn’t explicitly describe the process is based on maximizing a mean log utility.
However, Zhang discloses the process is based on maximizing a mean log utility (See Fig. 1: based on logarithmic utility maximization, the caching deployment and the cache space allocation is formulated. Abstract. See also Page 227, Col. 1, Lines 48-56, and see also Section IV heading B. Log Utility and Cache Space Allocation.)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide maximizing a mean log utility as taught by Zhang to have incorporated in the system of Bennis, so that it would provide to relax the logarithmic utility maximization problem, and obtain a low complexity near-optimal solution via a dual decomposition method. (Zhang: Abstract).

Regarding claim 27; Bennis discloses the method implemented in a network node wherein the indication includes an indication of a caching metric (Bennis: Utilizing the indications of at least one of the centrality metrics, the SBS 300 may derive the communication probability between any two user nodes i and j, which can also be seen as the weight of the link between user i and user j. ¶. [0045]); and 
if the caching metric is a positive value (Zhang: the BS to determine if Xm,n > 0. See page 232 and Algorithm 1: Near-Optimal algorithm), the spectrum is allocated to cellular communications and device-to-device communications between the first and second wireless devices (Bennis: Allocation of users to data contents. ¶. [0059]).

Regarding claim 29; Bennis discloses the method wherein the indication is based at least in part on spatial statistics associated with of a network (Bennis: ¶. [0049]).

Regarding claim 30; Zhang discloses the method wherein the spatial statistics include at least one of: a density of the network (Zhang: See Abstract for Network Proximity-based cluster).
[Office’s Note: Because of the alternative claim language such as “at least one of”, only one of the alternative limitations has been analyzed by the examiner].

Allowable Subject Matter
Claims 10, 20, 23, and 28 are objected to as being dependent upon the rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Llorca et al. (US 9,578,099 B2).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAI AUNG/
Primary Examiner, Art Unit 2416